PROVOSTY, J.
The defendant magistrate, whose jurisdiction is limited to $100, maintained his jurisdiction of a third opposition wherein an amount exceeding $100 was asked to be paid by preference out of the proceeds of the sale of property under seizure in his court, and the plaintiff in execution, whose plea to the jurisdiction ratione materise was thus overruled, has applied to this court for writs of certiorari and prohibition to procure the review of the ruling.
He has mistaken his remedy. It was to appeal to the district court; or, if a writ of prohibition was necessary, to sue it out in that court. State ex rel. Hirsch v. Judge, 39 La. Ann. 98, 1 South. 281.
Application dismissed, at the cost of applicant.